 In the Matter of KMOX BROADCASTING STATIONandS'r.Louis LOCAL,AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITH A. F.OF L.In the Matter of KWK BROADCASTING STATIONandST. Louis LOCAL,AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITH A. F.of L.In the Matter of KSD BROADCASTING STATIONandST. Louis LOCAL,AMERICAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITH A. F.of L.In the Matter of WEW RADIO STATIONandST. Louis LOCAL, AMERI-CAN FEDERATION OF RADIO ARTISTS, AFFILIATED WITH A. F. of L.CasesNos. R90, R981,R-983, and R-.98jp, respectivelySUPPLEMENTAL DECISIONANDORDERApril 3, 1939On December 12, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Certification of Representatives,and Direction of Elections in the above-entitled proceeding?OnJanuary 20, 1939, the Board issued a Supplemental Decision andCertification of Representatives,2 and on February 2, 1939, a Certifi-cation of Representatives.3The Direction of Elections directed,inter alia,that an election by secret ballot be conducted within thirty(30) days from the date of the Direction among all staff actors,singers, and announcers, and all free-lance actors, singers, and an-nouncersemployed by Thomas Patrick, Inc., at Radio Station KWK,St.Louis,Missouri, who performed before the microphone in aregular program at such station from March 1 through May 31, 1938,including minors, but excluding "hillbillies" and staff actors, singers,and announcers who had quit or had been discharged for cause sinceMarch 1, 1938, to determine whether or not they desired to be rep-'10 N L.R. B. 479.2 ION L R B. 490.N L.R. B. 0.12 N. L.It. B., No. 8.57 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDresented by St. Louis Local, American Federation of Radio Artists,<<ffiliated with A. F. of L., for the purposes of collective bargaining.Pursuant to the Direction of Elections, an election by secret ballotwas conducted on January 6, 1939, under the directionand super-vision of the Regional Director for the FourteenthRegion(St. Louis,Missouri).Full opportunity was accorded to all the parties to thisinvestigation to participate therein andtomake challenges.OnJanuary 7, 1939, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued an Intermediate Report on theelection, copies of which were duly served upon the parties onJanuary 10, 1939.As to the balloting and its results, the Regional Director reportedas follows :Total NumberEligible toVote______________________________29Total Numberof BallotsCast_______________________________24Total Number of Votes for St. Louis Local,American Federa-tion of Radio Artists, affiliatedwith A F. of L_____________7TotalNumber of Votes against St. Louis Local, AmericanFederation of Radio Artists,affiliated with A. F. of L______12TotalNumber of Challenged Ballots_________________________5Total Numberof VoidBallots_______________________________0Total Number of Blank Ballots------------------------------0The challenged ballots were not counted nor ruled upon by the Re-gionalDirector since they could not have materially affected theresults ofthe election.On January 10, 1939, the Union filed with theRegionalDirectorobjections to the election, contending that "officialsand representa-tives of Thomas Patrick, Inc., coerced and intimidated its employeeswho were employed at Radio Station KWK to vote against the St.Louis Local, American Federation of Radio Artists, affiliated withtheAmerican Federation of Labor, by threatening them in theirtenure of employment, and also coerced said employees by offeringthem inducements to vote against the St. Louis Local, AmericanFederation of Radio Artists, or to abstain from voting."On March25, 1939, the Regional Director informed the Board that althoughafforded ample opportunity to do so, the Union had failed to submitany evidence which raises a substantial and material issue with re-spect to the conduct of the election.The Regional Director alsoinformed the Board that an investigation had been conducted underher direction but that said investigation had failedto raise a sub-stanti al and material issue with respect to the conduct of the election.The Regional Director certified that the secret ballot was fairly andimpartially conducted, that the ballots cast were duly and fairlycounted under her supervision, and that statements to such effect KMMOt BROADCASTING COMPANY59from the tellers had been filed with her.We have considered theobjections to the election, together with the report of the RegionalDirector thereon, and find that they do not warrant setting asidethe election.The objections to the election are hereby overruled.The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees withinan appropriate unit.The petition for investigation and certificationof representatives of employees of Thomas Patrick, Tie., at RadioStationKWK, St. Louis, Missouri, will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY ORDEimD that the petition for investigation and certifi-cation of representatives of employees of Thomas Patrick, Inc., atRadio Station KWK, St. Louis, Missouri, filed by St. Louis Local,American Federation of Radio Artists, affiliated with A. F. of L.,be, and it hereby is, dismissed.